MEMORANDUM **
Anderias Umbu Wosa, a native and citizen of Indonesia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, *972243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
The record does not compel the conclusión that changed circumstances excused Wosa’s untimely filed asylum application. See 8 C.F.R. § 1208.4(a)(4), (5). We reject Wosa’s due process challenge to the one year time bar finding because he cannot demonstrate prejudice. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). Accordingly, his asylum claim fails.
Substantial evidence supports the agency’s denial of withholding of removal, because Wosa did not allege past, persecution and even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) applies in the context of withholding of removal, Wosa did not establish that it is more likely than not that he would be persecuted. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003); see also Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir.2007) (en banc) (an alien must show an individualized risk of persecution or a pattern and practice of persecution). Furthermore, the record does not compel the conclusion tha there is a pattern or practice of persecution of Christians in Indonesia. See Lolong, 484 F.3d at 1180-81.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.